  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BARRETT KNOX GREEN III,         )
                                )
     Plaintiff,                 )
                                )       CIVIL ACTION NO.
     v.                         )        2:18cv964-MHT
                                )             (WO)
SWIFT TRANSPORTATION,           )
et al.,                         )
                                )
     Defendants.                )

                            JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiff's        objections   (doc.   no.   9)   are

overruled.

    (2) The       United     States     Magistrate    Judge's

recommendation (doc. no. 8) is adopted.

    (3) Plaintiff’s motion to proceed in forma pauperis

(doc. no. 3) is granted.

    (4) This lawsuit is dismissed without prejudice,

with no costs taxed.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 28th day of December, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
